FILED
                             NOT FOR PUBLICATION                           MAR 18 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES LEONARD REYNAGA                            No. 10-72494
ESTELLA,
                                                 Agency No. A046-871-093
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       James Leonard Reynaga Estella, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

we remand.

      Substantial evidence supports the denial of Reynaga’s CAT claim, because

he has not shown it is more likely than not he will be tortured by or with the

consent or acquiescence of the government of Peru if he is returned. See Delgado

v. Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (en banc).

      We reject Reynaga’s contention that the BIA abused its discretion by relying

on boilerplate language, as it is contradicted by the record.

      In denying Reynaga’s asylum and withholding of removal claims, the

agency found Reynaga failed to establish a well-founded fear of future persecution

on account of a protected ground. When the IJ and BIA issued their decisions in

this case, they did not have the benefit of this court’s decisions in Henriquez-Rivas

v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Reynaga’s

asylum and withholding of removal claims to determine the impact, if any, of these


                                           2                                     10-72494
decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of

this remand, we do not reach Reynaga’s arguments regarding whether his past

harm rose to the level of persecution or whether he has a well-founded fear of

future persecution.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  10-72494